COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Carlos Renard Henry v. The State of Texas

Appellate case numbers: 01-15-01065-CR, 01-15-01066-CR, 01-15-01067-CR

Trial court case numbers: 1400600, 1417781, 1418788

Trial court:              182nd District Court of Harris County

       Appellant, Carlos Renard Henry, has filed motions for voluntary dismissal of these appeals.
The motions are dismissed as moot because, prior to the filing of the motions, these appeals were
dismissed on August 18, 2016 for lack of jurisdiction.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland_
                      Acting individually


Date: November 8, 2016